UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4496


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUINTON RASHARD STEVENSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.    J. Michelle Childs, District
Judge. (7:15-cr-00846-JMC-1)


Submitted:   February 23, 2017             Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Alan Lance Crick, Assistant
United   States  Attorney,  Greenville,   South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Quinton Rashard Stevenson appeals his within-Guidelines 40-

month    sentence    imposed       following            his    guilty       plea    to     being    a

felon in possession of a firearm and ammunition, in violation of

18 U.S.C. § 922(g)(1) (2012).                      On appeal, Stevenson’s counsel

filed a brief under Anders v. California, 386 U.S. 738 (1967),

asserting that he found no meritorious issues for appeal but

questioning the length of Stevenson’s sentence.                               Stevenson filed

a   supplemental      pro    se    brief       claiming         that       his     plea    counsel

provided ineffective assistance of counsel.                               The Government has

not responded to the Anders brief or the supplemental pro se

brief.

      In    accordance      with       Anders,      we        have       reviewed    the    entire

record in this case and have found no meritorious issues for

appeal.         Because    the    record       does      not        conclusively         establish

ineffective assistance of counsel, we conclude that those claims

should     be    raised,    if    at    all,       in    a     28    U.S.C.      § 2255     (2012)

motion.         See United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).        We therefore affirm the district court’s judgment.

This court requires that counsel inform Stevenson, in writing,

of the right to petition the Supreme Court of the United States

for further review.              If Stevenson requests that a petition be

filed,     but    counsel    believes       that         such        a    petition       would     be

frivolous, then counsel may move in this court for leave to

                                               2
withdraw from representation.      Counsel’s motion must state that

a copy thereof was served on Stevenson.

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3